60 Wn.2d 168 (1962)
372 P.2d 547
THE STATE OF WASHINGTON, Respondent,
v.
ROBERT JOHN UNREIN, Appellant.[*]
No. 35391.
The Supreme Court of Washington, Department One.
June 21, 1962.
Henry Opendack, for appellant.
Charles O. Carroll and Richard M. Foreman, for respondent.
PER CURIAM:
Having been found guilty of charges of burglary in the second degree and assault in the third *169 degree, defendant appeals from his judgment and sentence and alleges one assignment of error: that he "... was denied his right to a speedy trial ..."
[1] In a long line of decisions, commencing with State ex rel. Repath v. Caldwell, 9 Wash. 336, 37 Pac. 669 (1894)  the latest being State v. Moore, ante p. 144, 372 P. (2d) 536 (1962)  this court has held that the discharge of an accused for want of prosecution, pursuant to RCW 10.46.010, is not a bar to further prosecution for a felony upon the same charge. RCW 10.43.010.
The judgment is affirmed.
NOTES
[*]  Reported in 372 P. (2d) 547.